      Case 2:16-cr-00973-GMS Document 166 Filed 01/04/21 Page 1 of 3



 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                              FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                       No. CR-16-00973-002-PHX-GMS
 8                 Plaintiff,                        ORDER
 9   v.
10   Michael Reisewitz,
11                 Defendant.
12
13         Pending before the Court is Defendant Michael Reisewitz’s Motion to Reduce
14   Sentence or for Early Release, (Doc. 137), and Amended Motion for Compassionate

15   Release per 18 U.S.C. § 3582(c)(1)(A), (Doc. 162). For the following reasons, Defendant’s
16   motions are denied.

17                                      BACKGROUND
18         On December 8, 2016, a jury found Defendant guilty of possession of a controlled

19   substance with intent to distribute, methamphetamine and conspiracy to possess a

20   controlled substance with intent to distribute, methamphetamine. Subsequently, this Court
21   sentenced Defendant to a 180-month sentence. Defendant is currently incarcerated in
22   Oklahoma City with a projected release date of April 11, 2024.

23         On July 22, 2020, Defendant filed his initial motion for compassionate release and,

24   after retaining counsel, filed an amended motion for compassionate release on November

25   4, 2020.

26                                       DISCUSSION
27    I.   Legal Standard
28         Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First
         Case 2:16-cr-00973-GMS Document 166 Filed 01/04/21 Page 2 of 3



 1   Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
 2   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
 3   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
 4   by prisoners,” rather than only the Prison Director). Amended § 3582(c) provides:
 5             (A) the court, upon motion of the Director of the Bureau of Prisons [BOP],
               or upon motion of the defendant after the defendant has fully exhausted all
 6             administrative rights to appeal a failure of the [BOP] to bring a motion on
               the defendant's behalf or the lapse of 30 days from the receipt of such a
 7             request by the warden of the defendant's facility, whichever is earlier, may
               reduce the term of imprisonment . . . after considering the factors set forth in
 8             section 3553(a) to the extent that they are applicable, if it finds that –
 9             (i) extraordinary and compelling reasons warrant such a reduction . . . and
               that such a reduction is consistent with applicable policy statements issued
10             by the Sentencing Commission.
11   18 U.S.C. § 3582(c). Although § 3582(c) does not define “extraordinary and compelling
12   reasons,” the Sentencing Commission has identified four categories that may qualify:
13   serious medical conditions, advanced age, family circumstances, and a catch-all “other
14   reasons.” U.S.S.G. § 1B1.13, application note 1(A)-(D); see United States v. Esparza, No.
15   17-cr-1101-JAH, 2020 WL 2838732, at *2 (S.D. Cal. June 1, 2020).1 Specifically, the
16   commission contemplated a medical condition from which the Defendant is not expected
17   to recover—one that “substantially diminishes the ability of the defendant to provide self
18   care within the environment of a correctional facility.” U.S.S.G. § 1B1.13, application
19   note 1(A) (providing as examples terminal illness, deteriorating physical or mental health,
20   and serious cognitive impairment).
21       II.   Analysis
22             Defendant has not shown extraordinary or compelling reasons to justify early
23   release. The “mere existence” of COVID-19 is not enough to justify compassionate
24   release. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Although Defendant has
25   shown that a number of inmates and staff at his facility in Oklahoma City have contracted
26   1
       Though, by its terms, the current policy statement applies to motions for compassionate
     release filed by the BOP Director, it does provide helpful guidance given the commission
27   has not amended the statement since the FSA was enacted or adopted a new policy
     statement applicable to motions filed by defendants. U.S.S.G. § 1B1.13; see United States
28   v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019) (citing United States v. Gross, No.
     2:04-CR-32-RMP, 2019 WL 2437463, at *2 (E.D. Wash. June 11, 2019)).

                                                    -2-
      Case 2:16-cr-00973-GMS Document 166 Filed 01/04/21 Page 3 of 3



 1   COVID-19, Defendant has not shown that he is at an undue risk of complications if he
 2   were to contract the virus. Defendant’s hepatitis C diagnosis, without more, does not rise
 3   to the level of extraordinary or compelling. See, e.g., United States v. Goltz, CR 00-40069,
 4   2020 WL 5909108, at *7 (D.S.D. Oct. 6, 2020) (finding the “fact that [defendant] has
 5   hepatitis C during the pandemic” to not be an extraordinary or compelling reason for
 6   release where the medical records showed “no mention of symptoms or liver damage”);
 7   United States v. Hilliard, 17 CR 35-01 (VB), 2020 WL 3182778, at *2 (S.D.N.Y. June 15,
 8   2020) (denying compassionate release for a defendant with asymptomatic hepatitis C).
 9   Accordingly, Defendant’s motions for compassionate release are denied.
10                                        CONCLUSION
11          For the reasons set forth above, Defendant’s motions for compassionate release are
12   denied because he has not demonstrated an extraordinary or compelling reason for his
13   release. Accordingly,
14          IT IS THEREFORE ORDERED that Defendant’s Motion to Reduce Sentence or
15   for Early Release (COVID) – First Step Act (Doc. 137) is DENIED.
16          IT IS FURTHER ORDERED that Defendant’s Amended Motion for
17   Compassionate Release per 18 U.S.C. § 3582(c)(1)(A) (Doc. 162) is DENIED.
18          Dated this 4th day of January, 2021.
19
20
21
22
23
24
25
26
27
28


                                                -3-
